Citation Nr: 0934419	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to 
September 1994.  There is some indication of unverified Naval 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims of entitlement to service connection for a 
right foot disability, a bilateral knee disability and 
posttraumatic stress disorder (PTSD).  The appellant 
submitted a notice of disagreement with these findings in 
July 2005 and timely perfected her appeal in June 2006.

The appellant participated in a Decision Review Officer (DRO) 
hearing in October 2006 and in a Travel Board hearing with 
the undersigned Acting Veterans Law Judge in July 2008.  
Transcripts of these proceedings have been associated with 
the appellant's claims file.  The Board notes that in June 
2009, the appellant submitted an additional VA Form 9, 
indicating that she wished to have a second hearing before 
the Board.  Pursuant to 38 C.F.R. § 20.700 (2008), a hearing 
on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  See also 38 
U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  However, as noted above, the 
appellant has already been afforded a Board hearing and no 
additional information or evidence has been submitted to 
justify the request for a second hearing.  Accordingly, the 
appellant's request for a second hearing is denied.

The Board notes that a March 2008 rating decision granted the 
appellant's claim of entitlement to service connection for 
PTSD, assigning a 50 percent disability rating.  In view of 
the foregoing, this issue has been resolved and is not before 
the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The remaining claims of entitlement to service connection for 
a right foot disability and a bilateral knee disability came 
before the Board in November 2008.  At that time, the claims 
were remanded for additional evidentiary development.  Such 
development having been accomplished, the claims have been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant suffers from a current right foot 
disability that is the result of a disease or injury in 
active duty service.

2.  The preponderance of the evidence is against a finding 
that the appellant suffers from a current bilateral knee 
disability that is the result of a disease or injury in 
active duty service.


CONCLUSIONS OF LAW

1.  A right foot disability, to include arthritis, was not 
incurred in or aggravated by the appellant's active military 
service and may not be presumed to be related thereto.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A bilateral knee disability, to include arthritis, was 
not incurred in or aggravated by the appellant's active 
military service and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the appellant's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  Notice letters 
dated in May 2006 and June 2008 informed the appellant of how 
VA determines the appropriate disability ratings or effective 
dates to be assigned when claims are granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The Court has held that VA 
has a statutory duty to assist the claimant in obtaining 
military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990).  It appears that a portion of the appellant's 
service treatment records are missing from the claims file.  
Despite numerous attempts by the RO, additional evidence 
regarding the appellant's military record was not located.  
In May 2007, the RO requested any available Reserve records 
from the Marine Expeditionary Wing.  No response was 
received.  Also in May 2007, the RO issued a letter to the 
appellant informing her that her Reserve records had been 
requested, but that she should submit any copies of service 
treatment records she had in her possession.  No additional 
records were received from the appellant.  In January 2009, 
VA requested any available treatment records from Portsmouth 
Naval Hospital.  A negative response was received in February 
2009.  Further, the RO requested any Line of Duty 
determinations for the appellant.  In January 2009, the 
National Personnel Records Center and Navy Personnel Command 
responded that no records were found.  The RO's actions 
constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The RO has satisfied the duty to assist the 
appellant through its actions.  See also Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. 
App. 619, 620 (1992).

The Board notes that during her DRO hearing, the appellant 
stated that in approximately 1998, she had received private 
medical treatment for her right foot.  She also stated she 
was diagnosed with arthritis at that time.  The appellant 
stated that she could not remember the name of the private 
doctor, but that she would attempt to obtain any outstanding 
medical records.  Unfortunately, no additional information 
regarding the alleged 1998 treatment was submitted.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the appellant wants help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The appellant also stated that she had not sought 
any other medical treatment for her right foot or bilateral 
knee conditions.  See DRO hearing transcript, p. 5.  
Additionally, the appellant indicated that she had no further 
evidence to submit in support of her claims.  See Appellant's 
statements; June 8, 2006, January 22, 2008 and June 17, 2009.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The record indicates that the appellant had a VA 
examination in January 2005 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
attempted to address the question of whether there is a 
medical nexus.  As indicated below, the examiner stated that 
the lack of in-service medical evidence or evidence of 
disability for many years after service prevented him from 
formulating an opinion with the resulting to mere 
speculation.  Therefore, the Board finds that the examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claims).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claims.

Additionally, the Board finds there has been substantial 
compliance with its November 2008 remand directives.  The 
Board notes that the Court has recently held that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the Appeals Management Center (AMC) attempted to secure any 
of the appellant's outstanding service treatment records for 
her period of active duty from July 1985 to September 1994 
and obtain any Line of Duty determinations.  The AMC later 
issued a Supplement Statement of the Case in May 2009.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, 
supra, (finding that a remand by the Board confers on the 
appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claims based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that she currently suffers from a right 
foot and bilateral knee disabilities that are the result of a 
disease or injury in service.  Specifically, the appellant 
alleges that in 1986, a pallet of paper fell on her foot when 
an inexperienced seaman was operating a forklift.  She states 
that aside from her right great toe, her remaining toes were 
crushed by the pallet.  Later in service, the appellant 
alleges that while cleaning up water from underneath air 
conditioners, a seaman removed a floor tile behind her.  She 
stepped backwards and fell on one knee, while the other leg 
went underneath the deck tile and was injured by an iron bar.

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

With respect to Hickson element (1) [current disability], the 
appellant has been diagnosed with right foot sprain and 
bilateral knee sprain.  The Board notes that despite the 
appellant's allegation, the medical evidence of record does 
not establish that she has been diagnosed with arthritis of 
either the right foot or knees.  However, based on the 
diagnoses of sprains, she has arguably met the requirement 
for a current disability.  See Hickson, supra.

With regard to Hickson element (2) [in-service incurrence of 
disease or injury], as noted above, the appellant's complete 
service treatment records were not available for review.  
However, upon entry into service, all of the appellant's 
systems were considered normal.  Further, the appellant 
herself indicated that she was in good health.  See Standard 
Form (SF) 88 & 93; Entrance Examination Reports; March 15, 
1985.  As noted above, the appellant has alleged that during 
service she suffered injuries to her right foot and bilateral 
knees.  Despite numerous attempts by the RO to obtain any 
available outstanding records, there is no evidence to 
support these allegations.  Upon separation from service, all 
of the appellant's systems were noted as normal.  The 
appellant indicated that she was in good health, but noted 
she suffered from swollen and/or painful joints and foot 
trouble.  See SF 88 & 93; Separation Examination Reports; 
June 20, 1994.  Also of record, the December 1994 Affiliation 
Examination noted all of the appellant's systems to be 
normal, though she continued to complain of swollen and/or 
painful joints and foot trouble.  See SF 88 & 93; Affiliation 
Examination Report; December 14, 1994.  The Board notes 
however, that the examining physicians in June 1994 and 
December 1994 did not address the appellant's complaints, nor 
did they diagnose any specific disabilities of the right foot 
or knees.  While the appellant alleged foot and joint pain, 
there is no evidence to establish that she sustained injuries 
in service to her right foot and bilateral knees.  
Accordingly, element (2) has not been met.  See Hickson, 
supra.

As noted above, the record does not reflect medical evidence 
of arthritis during the one-year presumptive period after 
separation from service or at any time thereafter.  
Accordingly, the presumption set forth in 38 C.F.R. §§ 3.307, 
3.309(a) is not for application.

As to crucial Hickson element (3) [medical nexus], the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the appellant's current right foot and bilateral knee 
pain is not related to her military service.

The only evidence in support of the appellant's claims 
consists of her lay statements alleging that her current 
right foot and bilateral knee pain are related to her 
military service.  The Board acknowledges that the appellant 
is competent to give evidence about what she experiences; for 
example, she is competent to discuss her right foot and 
bilateral knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  She is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative post-service treatment records and 
the negative VA medical opinion cited below.

During her January 2005 VA examination, the appellant 
reported that she had suffered from persistent pain and 
numbness of the right second through fifth toes since 1986 
and bilateral knee pain, left greater than right, since 1990.  
Regarding her right foot injury, the appellant stated that 
she was seen at the Fort Smith Naval Center Emergency Room 
following her injury when a paper pallet was dropped on her 
right foot.  She stated that x-rays were taken and she was 
told she did not have any fractures.  The appellant stated 
that she was informed she had suffered a soft tissue injury, 
and was placed on crutches.  Upon physical examination, the 
VA examiner noted that the appellant had no abnormal weight 
bearing, no functional limits on walking or standing, and no 
edema, weakness, instability or tenderness.  The appellant 
reported slight pain on flexion of the toes.  Ultimately, she 
was diagnosed with a right foot sprain.  Regarding the 
appellant's bilateral knee pain, she stated that following 
her injury, she was seen at the medical clinic and diagnosed 
with bruised knees.  She stated that she had not sought any 
further medical treatment for her knees.  Upon physical 
examination, the VA examiner noted that there was no evidence 
of scars, crepitus deformity, erythema, effusion, tenderness 
or instability.  The appellant demonstrated pain on motion, 
but had no additional range of motion loss due to pain, 
weakness, fatigue or lack of endurance.  Ultimately, she was 
diagnosed with bilateral knee sprain.  

The VA examiner concluded that since there was no 
documentation of the appellant's alleged injuries to her 
right foot and bilateral knees in the claims file, in 
conjunction with no history of any medical visits to a 
physician since the time of her discharge from service in 
1994, the appellant's current complaints could not be 
attributed to military service without resorting to 
speculation.  Put another way, even considering the Veteran's 
report of injury, the absence of any documented injury 
coupled with the complete void of evidence of disability 
between service discharge and the examination, which amounted 
to nearly a decade, the examiner could not formulate an 
opinion without resort to mere speculation.  The Court has 
long held that service connection may not be granted based on 
speculation.  See generally, Bloom v. West, 12 Vet. App. 185 
(1999); Bostain v. West, 11 Vet. App. 124, 128 (1998).

Although the Board is sympathetic to the difficulties the 
appellant must face with her right foot and bilateral knee 
pain, the fact is that there is no evidence of a disease or 
injury in service, nor is there any competent medical 
evidence to connect the appellant's current pain with her 
time in service.  In fact, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
Board has no choice in these circumstances but to deny the 
claims.  The evidence is not in equipoise since the negative 
opinion carries more weight than the appellant's lay 
statement for the reasons detailed above.  As the 
preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt rule does not apply, and the 
appellant's claims of entitlement to service connection for a 
right foot disability and a bilateral knee disability must be 
denied.  See 38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


